Citation Nr: 18100333
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 13-16 283
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) is denied.
FINDING OF FACT
The competent and credible evidence shows that for the entire period on appeal, the Veterans service-connected PTSD with MDD has resulted in occupational and social impairment with reduced reliability and productivity.
CONCLUSION OF LAW
The criteria for an initial rating in excess of 50 percent for service-connected PTSD with MDD have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served honorably on active duty with the United States Army from June 1969 to June 1971.  He had overseas service in the Republic of Vietnam.
 
The Veteran asserts that he is entitled to a higher initial rating for his service-connected PTSD with MDD, currently evaluated as 50 percent disabling effective July 19, 2010.
Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).
By way of background, the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veterans claim for service connection in a June 2011 rating decision, assigning a 30 percent rating effective July 19, 2010, the date of his claim for service connection.  The Veteran disagreed with the rating assigned, and in a March 2013 rating decision, the RO increased the Veterans initial rating to 50 percent effective the date of service connection.
Under VAs General Rating Formula for Mental Disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 
The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because the Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his disability overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Instead, the Board must look to the frequency, severity, and duration of the impairment. 
Turning to the evidence of record, the Board notes that the Veteran was first afforded a VA examination in connection with the claim on appeal in August 2010.  The Veteran reported close family relationships, but otherwise few other social relationships.  He also reported limited leisure activities.  He denied a history of suicide attempts, but confirmed a history of violence/assaultiveness, stating that he lost his job of 34 years due to being aggressive.  The Veteran also reported legal or other problematic consequences of alcohol and substance abuse.  The examiner determined that the Veteran exhibited impaired psychosocial functioning.
The examiner conducted a mental status exam and found the Veteran to be casually dressed, with restless psychomotor activity, unremarkable speech, and a full affect.  His mood was anxious and depressed, but he was cooperative toward the examiner.  He was easily distracted and exhibited a short attention span, but was able to complete serial 7s and spell a word forward and backward.  With regard to orientation, the Veteran was intact to person, time, and place.  His thought process was rambling, and his thought content consisted of ruminations.  He exhibited no delusions or hallucinations.  The examiner found him to have good judgment and no inappropriate behavior.  The Veteran reported insomnia, stating he can only sleep for 20 minutes at a time.  He reported no obsessive or ritualistic behavior.  Overall, the examiner found the Veteran to have PTSD symptoms of moderate severity, exacerbated by medical concerns such as uncontrolled diabetes.  The Veteran denied suicidal/homicidal thoughts, and reported no episodes of violence.  He was found to have fair impulse control and no problem with activities of daily living or maintaining personal hygiene.  He was found to have mild memory impairment.
The Veteran reported persistent re-experiencing traumatic events by recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He was also found to exhibit persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, as well as persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner found these symptoms to be chronic and resulting in significant distress or impairment in social, occupational, or other important areas of functioning.
The examiner ultimately diagnosed PTSD and MDD as secondary to the Veterans PTSD symptoms.  The Veterans symptoms were not found to result in total occupational and social impairment, nor were they found to result in impaired judgment, thinking, and family relations; though the examiner did note work impairment, citing the Veterans loss of his job of 34 years due to aggression.  
VA treatment records show sporadic mental health treatment throughout the period on appeal.  
In April 2011, the Veteran sought treatment for increased PTSD symptoms, including nightmares, isolation, avoidance, and increased depression.  He denied suicidal ideations.
In August 2011, the Veteran sought treatment for PTSD/MDD symptoms that had worsened over the previous six months.  Dr. L.G., staff psychologist, noted that the increased symptoms may have been attributable to increased stress in his life, especially given his wifes increasing health problems and financial difficulties.  The Veteran reported getting about two hours of sleep a night due to anxiety.  He did not recalling any distressing dreams, but his wife stated that the Veteran fights in his sleep.  The Veteran reported that he cannot fall asleep without having the TV on.  He reported increased irritability and periodic angry outbursts.  He described feeling numb and empty and reported intrusive memories, sometimes triggered by smells.  He also reported hypervigilance, but though not as bad as it used to be.  He complained about his assigned disability rating.  He reported feeling worthless because he cannot work, and stated I forget what Im doing a lot.  He reported decreased enjoyment/interest but denied suicidal ideation.  The Veteran later reported a history of getting into arguments with people at work, but stated that he has not worked since age 55 because of his back and knee problems.
Dr. L.G. interviewed the Veterans wife, who reported that the Veteran was more irritable, more reclusive, and wakes up from sleep fighting or trying to run.  She reported increased avoidance from family members and described the Veteran as very impatient.  She said the Veterans depression had worsened, and that he would sleep all day, sometimes forgetting to eat.  She reported that the Veteran does not harm or threaten to harm others when he has anger outbursts.
During a September 2011 follow up appointment with Dr. L.G., the Veteran exhibited an anxious mood, but more upbeat than his August visit.  His insight and judgment were assessed as fair to good.  He reported that his prescribed medications help him feel more related and less irritable.  His wife reported mild improvement.  The Veteran reported spending more time with family but continued to express concern regarding financial and social stressors.
During an October 2011 follow up appointment with Dr. L.G., the Veteran again appeared anxious, but more upbeat than his previous visit.  His insight and judgment were again assessed as fair to good.  The Veterans wife reported improvement with increased medication dose, but said the Veteran was still irritable, especially with sudden schedule changes.  The Veteran continued to report avoidance.
A June 2013 VA treatment note from Dr. L.G. notes that the Veteran cancelled follow-up appointments scheduled for November and December 2011.  Dr. L.G. also noted that the Veteran was extremely avoidant regarding his PTSD symptoms, indicating that he did not wish to be in treatment, other than taking medication.  Indeed, while VA treatment records from 2012-2013 show consistently positive PTSD screens and consistently negative suicide risk screens, they show otherwise little else in the way of mental health treatment, aside from prescribed medication. 
In April 2014, VA received a letter from the Veterans wife in which she wrote that the Veteran came back from Vietnam a paranoid, untrusting person.  She wrote that he never sleeps more than two hours a night, and after doing this four to five nights in a row, he goes into a state of mind where he is talking and seeing people and things that are not there.  She wrote that he has blackout spells, and that he once left home in the car at night only to wake up to cars honking at him to move, so she now has to hide the keys.  She said his depression gets worse when she tells him about the things he does.
The Veteran was afforded another VA examination in September 2014.  The Veteran was found to exhibit active symptoms of depressed mood, anxiety, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner observed the Veteran to be alert and oriented, but distressed due to a fender-bender that morning.  The Veteran was cooperative and his mood was dysphoric.  He reported becoming upset easily, and that he has no patience.  He reported some variability in intrusive thoughts about his Vietnam experiences, stating that lately the thoughts are daily, but there are times when he does not think about Vietnam for as long as a month.  He reported sleep disturbance, with some dreams and agitation.  He also expressed concern about his health, specifically his worsening diabetes and related symptoms.
The examiner noted that the Veteran has been married to his wife since 1969, and they have two children and grandchildren.  He also noted that the Veteran retired in 1999 after 34 years as a trainer for a phone company, after which he did some brief temporary work.  The Veteran reported being able to maintain all activities of daily living, and indicated that he spends time taking care of his home.  He reported no drug use, but an earlier history of alcohol abuse.  The examiner noted occasional use of marijuana per the record, but no reports of problematic use of alcohol currently.
The Veteran reported persistent re-experiencing traumatic events by recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He was also found to exhibit persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and showed markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others.  He also endorsed irritable behavior and angry outbursts, as well as hypervigilance.  The examiner found these symptoms to be chronic and resulting in significant distress or impairment in social, occupational, or other important areas of functioning.  Overall, the examiner found that the Veterans PTSD and MDD symptoms result in occupational and social impairment with reduced reliability and productivity.
In a January 2015 VA primary care outpatient note, the Veteran reported that his medication was helpful for sleep.  He denied depression, denied a need to see Mental Health for treatment, and denied suicidal or homicidal ideations.
In a July 2015 VA primary care outpatient note, the Veteran reported having more issues with sleep, taking long naps during the day, and being hypervigilant at night.  He reported being unable to fall asleep without the TV.  He denied depression, denied a need to see Mental Health, and denied suicidal or homicidal ideations.
In a January 2016 VA primary care outpatient note, the Veteran reported stable symptoms, noting that he was still hypervigilant at night and unable to fall asleep without the TV on.  He again denied depression, denied a need to see Mental Health, and denied suicidal or homicidal ideations.
In a July 2016 VA primary care outpatient note, the Veteran reported a stable mood, unchanged hypervigilance, noted he still cannot fall asleep without the TV on, and again denied needing to see Mental Health, and denied suicidal or homicidal ideations.
In a December 2016 VA primary care outpatient note, the Veteran reported increased anxiety since his medications were decreased, but otherwise unchanged hypervigilance at night, with inability to fall asleep without the TV on.  He again denied needing to see Mental Health, and denied suicidal or homicidal ideations.
In a July 2017 VA primary care outpatient note, the Veteran again reported increased anxiety due to decrease in medications, but otherwise unchanged hypervigilance and inability to fall asleep without the TV on.  He denied needing to see Mental Health, and denied suicidal or homicidal ideations.
In a September 2017 letter, the Veteran wrote that he is unable to work because of a back problem he incurred during basic training.  He also wrote about his financial difficulties, and stated that he has not had a good night sleep in years.
Overall, the Board finds that the competent and credible medical evidence consistently details signs and symptoms most closely associated with the currently assigned 50 percent disability rating.  As previously discussed, during his most recent VA examination, the Veterans PTSD and MDD symptoms were found to result in occupational and social impairment with reduced reliability and productivity.  The evidence shows that while the Veteran has experienced problems primarily with sleep disturbance, irritability, and social isolation due to anxiety and depressed mood, he has generally been functioning satisfactorily.  His conversation and behavior have been normal.  The evidence does not show that he has problems with activities of daily living or with maintaining proper hygiene, or that he has been engaging in high risk behavior.  He has not reported obsessional rituals or near-continuous panic or depression affecting his ability to function independently.  He has not exhibited spatial disorientation or speech that is intermittently illogical, obscure, or irrelevant.  Indeed, the Veteran has suggested that his PTSD and MDD symptoms are stable, and he has repeatedly denied needing mental health treatment (other than taking prescribed medication).
In making its determination, the Board has carefully considered the Veteran and his wifes contentions with respect to the nature of his PTSD and MDD and notes that they are competent to describe certain associated symptomatology.  The Veterans history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Ultimately, however, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veterans PTSD and MDD.  As such, while the Board accepts the Veteran and his wifes lay testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.
Therefore, based on the foregoing, the Board finds that a higher initial disability rating for the Veterans service-connected PTSD and MDD is not warranted.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
REMANDED ISSUE
The Veterans claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is remanded for additional development.
The Board finds that the evidence is currently insufficient to make a determination as to whether the Veteran is entitled to a TDIU.  Though the Veteran maintains that his service-connected disabilities prevent him from working, there is no indication that he has ever completed a formal application for TDIU, and the record lacks information concerning his educational and employment background.  Accordingly, on remand, the RO should request that the Veteran complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  38 C.F.R. § 4.16.

Accordingly, the matter is REMANDED for the following actions:
1.  Request that the Veteran complete a VA Form 21-8940, Application for TDIU.  Obtain clarification from the Veteran regarding his work history, to include a statement as to his current employment status.  All actions to obtain the requested information should be documented in the claims file.
2.  Thereafter, readjudicate the Veterans claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board for further appellate consideration, as necessary.
 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	G. T. Raftery, Associate Counsel 

